PER CURIAM.
Appellants Domenic Lombardo and Nancy Anzalone, defendants below, appeal a Final Summary Judgment of Mortgage Foreclosure entered in favor of the Appel-lee HSBC Bank, National Association as Trustee for Wells Fargo Asset Securities Corporation Mortgage Pass Through Certificates, Series 2006-AR8, plaintiff below. *846We reverse the summary judgment because, based on the record evidence in its present state, there remains a genuine issue of material fact regarding whether ap-pellee complied with the condition precedent contained in the mortgage to provide pre-suit notice of acceleration. See Serrano v. HSBC Bank USA, Nat’l Ass’n, 107 So.3d 527 (Fla. 4th DCA 2013); Dominko v. Wells Fargo Bank, N.A., 102 So.3d 696 (Fla. 4th DCA 2012). We find no merit in the other issues raised by appellants.

Reversed and remanded.

STEVENSON, TAYLOR and CIKLIN, JJ., concur.